Personal Information - Print

AWARDS AND DECORATION INFORMATION

Page | of 2

NAME: MARK WVISCONI _—— RANK: COL ssn DATE: 19 DEC 2018

The Air Force Personnel Center files reflect that you are authorized to wear the following awards and
decorations. They are listed in order of precedence and displayed as you would wear them on the uniform in
accordance with current standards for dress and appearance. There may be unique circumstances (such as
prior service in a different branch of the armed forces) which may authorize you additional ribbons and/or
devices. For additional information, refer to AFl 36-2803 The Air Force Awards and Decorations Program, AF1
36-2903 Dress and Personal Appearance of Air Force Personnel, or visit your local military personnel section.

AWARDS AND DECORATIONS

Defense Superior Service Medal
Legion of Merit

Bronze Star

Meritorious Service Medal

Air Medal

Aerial Achievement Medal

Air Force Commendation Medal
Joint Meritorious Unit Award
Meritorious Unit Award

. AF Outstanding Unit Award with Valor Device

. AF Organizational Excellence Award

. Combat Readiness Medal

. Air Force Recognition Ribbon

. National Defense Service Medal

. Armed Forces Expeditionary Medal

. Iraq Campaign Medal

. Global War On Terrorism Expeditionary Medal

. Global War on Terrorism Service Medal

. Armed Forces Service Medal

. Humanitarian Service Medal

. AF Overseas Ribbon Short

. AF Overseas Ribbon Long

. Air Force Expeditionary Service Ribbon with Gold Border
. AF Longevity Service

. Small Arms Expert Marksmanship Ribbon (Pistol)
. AF Training Ribbon

sonnet

 

https://ww3.afpc.randolph.af.mil/vmpf/PersonalInfo/Pages/PrintDriverSingle.asp

12/19/2018
Personal Information - Print Page 2 of 2

 

THIS DOCUMENT CONTAINS INFORMATION WHICH MUST BE PROTECTED
IAW AFI 33-332 AND DOD REGULATION 5400.11.
PRIVACY ACT OF 1974, AS AMENDED, APPLIES.

https://ww3.afpc.randolph.af.mil/vmpf/PersonalInfo/Pages/PrintDriverSingle.asp 12/19/2018

eats eb) ‘it.
 

 

USN AO AUV.LAWOAS
: Vz pe ays fo uvuisyo S

9107 dow HO AVa LI SIHLL
NO.LONIHSVA JO A.LIO FHL NI GNVH AW WaaNN NIAID

SALVLS GHLINO AHL tO SHOUNOdN GANAV AHL AOU
HOTAMHS SNOTHOLRAW ATTVNOILDAOXSA

wo
DIO ATP SAIS payuy WUOISLA ‘4 Y¥AD JauojoD

OL
"IVGHW HOIAMHS AWOMMaAdOS ASNAAAd WH

GuduvMav SVH
HASNAAAd HO AMVLAAOAS WH.
LVHL AXILYAO OL SI STHL
-ONILLADYMD ‘SLNASAAd ASAHL AAS TTVHS OHM TIV OL

VOTAHINV HO SALVIS GHLINO GHG

 
 

Citation

TO ACCOMPANY THE AWARD OF THE

Defense Superior Service Medal

MARK W. VISCONI

Colonel Mark W. Visconi, United States Air Force, distinguished himself by exceptionally
superior service while serving as Chief, Regional Operations Division, Deputy Directorate for
Special Operations and Counterterrorism, Operations Directorate, the Joint Staff, from
July 2014 to July 2016. Colonel Visconi assisted the Deputy Director as the principal advisor
and subject matter expert to the Chairman of the Joint Chiefs of Staff and Secretary of Defense
on all aspects of clandestine, counterterrorism, and sensitive special operations and activities
worldwide, Colonel Visconi deftly led Department staffing and interagency coordination for
numerous time-sensitive counterterrorism operations, supporting detailed Deputies and
Principals Committee policy deliberations and gaining Secretary of Defense and Presidential
approval. Additionally, he routinely briefed Members of Congress and key Congressional staff
on a range of sensitive military operations, contributing significantly to the Chairman’s
legislative priorities and Congressional oversight. Furthermore, he managed 10 Focal Point
Programs and five Special Access Programs on behalf of the Chairman, encompassing more
than 70,000 personnel and enhancing operational security for deployed Special Operations
Forces globally. Finally, he frequently represented the Joint Staff in the National Security
Council Counterterrorism Security Group, effectively navigating complex interagency dynamics
to maintain combatant command freedom of action while substantially contributing to the
national security strategic decision making process. The singularly distinctive accomplishments

of Colonel Visconi reflect great credit upon himself, the United States Air Force, and the Joint
Staff.
 

‘SUOJ HY SOIBIS PAUP By puw sjasuny UodN Wposd yea‘T JDo[ZOu 1uOIs1A J2UOjOD Aq pokejdsyp
JOAgepue jeuosied pue “diyssopesy SurpuEssino ‘oaneH{ul JoLodns oy] “oy!oeY OY) PUL sey Avan OY ‘BoLYy ‘odong ssoude SoLNUNOD (¢ UBYY as0U 0} pakojdap
Ajpides pue Ajoyes usury sty ‘suonesodo poweu pue sostoszoxo yurof snosouinu jo uoNDeXe ou 0) peOID ‘Ajpeuly “siapueuIWOs jueTequICS s1ydeIZ00d ¢
Jo uoddns wi suoneu souped 1 ( iM suoIssiM! WoneIsdooD AYLND9g QO UBY} SJOW JO UOIINIOXS ssajMBY SY} UI PoyjNsa sly] “oNpayss Jo pesye sipuoUl g
1iny & ‘stUoU g Ajuo ut Aypiqeded peuonesodo jeryuT 0} UN JOSsIAPY Aly Ajuo s,pueuiui0 a4) popmnd pue dnoud ay} Jo UOLOUTY 2109 ¥ s¥ UOIssIUI Ap>ede9 soupIEd
Suipiing sip pezijeuonmeysus soypiny of4 “suoiyesodo Buidsoysoved suotyeN payur] 0} [eoN49 JUSUIdINbe pue OBsed Jo Sud} WOYS OOO] Pue ss>IPjOS UOIUN UBSLYY
pus youals O00! uBIY auoU! peyodsuey Ajajes yorum ‘sod [else oj:qow pue “yoddns soueUjUFeUT ‘[o.QUCD PUB PUBWIWIOS ayNOsUe poysi[qeIss Ajpides saa0,j
esuodssy ArusSuyu0d sty ‘ouqndey uroryy jequsD o42 0} UIs} Hoddng jeuoneUdU] oy) Jo Hoddns UI ipunINg puE EpuEMy ‘soUeL 0} sjesse peXojdep
pues pereupi00s ‘payeaoape Ajyseypeays ofj “All[|qisuodsal Jo seaue puewiUOd eI y pue puBWIWIOD UBadoing saqEIS paylup) YIOg 0} fAYIA Yoddns pue juawAo;dwS
yeuogeiodo SuIALp apy ‘suBoA g UBI OW UI SsoUIpeal Jo a}EIs Jsoysiy SH Oy WUN Vy) pojodod yospurw: AseuONIpedxa pus ‘AyIOBUD) ‘UOISIA ‘diyssopes]
SAISIZOP SIP] “Ajjenuuw uouy QQ0'z UeY) OW Jo uONesedold yuowAojdap-aid 0} [eoIWLIO ‘sosunoo Ayeioads pz pue Jey IOAlig asiovexg ‘sajUaD Suluresy
SSOUIPBSY IEQUIOD PUNOIDH S,PUBLULUOD OY) POSeUB OSTE SFY “UOI||IW pI g JO ssaoxo UI oNyRA Joafoud FeO) & WIA ‘SUOI}EI0] syerEdss Q| FULIOAOS ‘saLMUNOD ¢|[
uy sypafoud uoHoNNSUOD 19 Jo YORNDEXe ay) MESIOAO oY ‘AI[BUOLIPPY “EOL Seu04 sy-odoung UJ Sdd04 IY SIG Pou ay) wi dnoip asuodsay AoussupUOD
2108 O41 Jo sontiqedes jeuonesdo oy podeueus Ajqodns puv spjoy 1oouws ayesedas Zp Woy jouuosied Qgy popueumuios Ajyap ruOIsIA JoUojOD ‘powed sip
Bund “PLO7 Aine BI 03 Z10Z Aine | Woy ‘Aueuuay ‘aseg NY UloIsUeY “BuIA, SUONeIEdO pUNOID WY WCEp ‘dnoiH asuodsay AoussuNUOD INCE ‘JopuBUTUOD
SB SOIEIG POUL] 4) 0} S2d1Ates BuipuKjsino yo eouBULIO}Ied a1) UI JONpUOS snoLoyFoU AjjeUONdsoxe Aq jjasuNTY poYysINuNSIp 1OosIA “YEW [eU0[OD

INOOSIA ‘A SUVA
OL
LIMA JO NOIDAT SHL

40 CaVMV AHL ANVdWOOOV OL NOLLV.LIO

 
 

‘0002 Nvi (lah) S008? HIUOS vO

OVA - OLSNIN

. IVMANMS) ONIN VICIVOO
ae tea" "IVE NO UNV NOTE
AMSAINAG “A NILHVIC

  

$006 NHAWHLAUS JO AVC WALI SIND
NOLONIHSVM JO ALIO HL NI NVH AK MSQNN NSAID

MJHOd UV SALLVLS UGhDIN. SH ONY WIA NO LIS LONLLSIC oa’ 14 CNV SOLANYS AAV ILIN

40 SXOLIICV2LL LS4HD1H MAL WLLM ONIdAAY Nt NYY BAVH INOQOSIA MOPVIN JO SLNONHSPIdINOODV ONIGNVLS.LI0
ATUVIADNIS AML ‘SE0NOd ALM OUS POVUL ONINIVIISIS CINV ONIGOIAASC AO NOISSTIN OVAL-ANVININOO NOMISNVUL
ALIS IVNOLLYACLUTAN FHL OL MITVELAVISHIS GELIURILNOO SLNGANEAGIHOV SQOMAWOAN UNV dilbistatavay
ONKVAAG SIL ‘BOLDVALS CALLIN al AO SISTENT AMMNAOUS CIVNOLLVN WGLONG'! AHL OG 'TWRLNUSSA (INV
AINONGLIV OSL NOLLISNVAAL 8.0VU1 ONLLVAMWINODY NI TOLIVA IVLOAL V SVM ATHSHACVH UORIAIAS SIH “VHA
MILL NI SALUMEVdV) BONVEMAAT AS IVIL Ob ATM, NVIMINDIS CHALAHTAENOD (XV SNOLLV2NdO ONLATA LIN
CAZINVOAO A'TLIASSHOIIS AH SNOISSHY IUNIOf IOVUL SOOMMININ UO SISVE AIL CHNAOT HOLM 'SHAAGHIONE
CNV ‘SANDINHOUL ‘SOMOVE IVLNARVONNS MAG CadOTHASC M11 ‘SNORLVUSTIO AONADAASNI-UMLNIOO NI LIVAOULV
SHOE TO 480 AML JNIAHANROLI - ONAINNOUIANG \LVAINOD GS9Vd-LEVA Ve NI MOWMOA MIV IOval MHL WO NOLLOAUNIAG
BAOAOVILAVACY LSOW AHL ONUNINVADOUd CINV 'ONINNW id ONGVOIVAR “ONL RALSNT 'DNISSAEHY ADDI ALUMI At
AG SAMLIVAD AINSUHAV#T AXV UNANOGIL IVNOLEGHOXHA GAAV ISIC [NOOBSIA MOCVIT “°S00% AMMING.LAaS 81 >Od.
S007 INRIVIC £ IOWA TL] CLNV dt NOGA IDVUL NOLLV2MdO AO LUOdIAS NI ‘OVA - INVINICXOD NOLLISNV2. A.LRMIOAS
AVNOLLVNCLUTAN MHL ELI CMAQ RING WILELA ANVIL ONINIVAAL YORVISISSV AQVALITIN NOLLYIVO) “I> ATV
NVAL 1Odd18 AMOSIACY SV SNOLLV29d0 ULVAWOD ILLLA NOLLINKKOD NT HOT ACIS SA OLM OLDEN ATTIVNOLLIAOXY

‘GON VV SLLVIS GHLINA
INOOSIA ‘MA WAVW BOLvVN

IVGaAW UVLS AZNOUM AHL

 

Hod .

GAGUVMY SVH 496) LSIDAV $4 ‘HAGHO FAILAOAXY AU UAZINONMIV VOINAKY 40 SSLVLS GALINA AHL 40

LNAGISAUd AHL LVHL AMILUAOD OL SI SIHL ‘ONILAAUD 'SUNASANd ASHHL AAS TIVHUS ORAL TIV OL

VOTUAWV AO SHAIVLS (en LING) CAL

 

BrS101
V AAC 0,

 
 

‘2010, HY Sorejg powuy, oy) pur JjosumTy Wodn ype yeasd yoolJa1 UoIsod o[qisuodsas sty} UI TUOSSIA [9UO]OD Aq pedvjdsip Ajnp
0} UOROASP pue ‘loAvapua yeuosiod ‘diysispes, Auejdurexa ayy, ‘soAnsefqo [euoneU Ibey pue so010,] sayeyg poyuy) JO JUSWISAdTYOR oy pue bel] ssoioe suoneiedo
WONEIAR JO AJLMIES oY} 0] [EJUSUMsU oom astedxe peyoyeuun pue diysispesl ssojom siy eam JUROIIUIS pue ‘o[qipeld ‘oyeIpourun ue 0} ZuIpuodssy
‘vodny jeuonews] pepydeg ye suoneiodo wsvoLeyejuND jo yoddns puy ZutuuEld jeuoresedo oy) Ul severe eUOHOUTY [|e Sso19e dno’ ay) pe] oy ‘sed10,4
suoreiedy jeloeds samg poyuy) 0) aseg Ty Jomes ye Uostey] ojos om sy “bes, moysnomp sodi0,J soweig paUy) 0} waNY B Jo UOHESWI pue UORNBoyNUSpI
OY] Ul PoOINsal YOM CONCULIOJUT SAIISUSS SLU JO WOISSTWSUeY Ol} PoyeNSoYysIO TWOIsIA [OUOJOD ‘UONeJodo soUeTI[a}ULIOJUNOD Aye UI sUOITeESSSAU]
etsadg Jo 2onyQ a104 NY ou Zuysissy “sis}yByIeM yuIOf Y.QL‘] Jo UOHIa}0Id a0I03 ay} 04 [BONO ‘Yoddns sousSijo}u! Burp Apyims ajrqym “syoyyo A12A00I
pur sourssteuuiosel yseHe ysod pjoyste poysomp pue sosuodsas apim aseq poreulpsoo ATYop oy ‘syorne any JOoMpU Op UeW 10M BuLING “sIYsyIEM 000'OIZ
URI) sJ0W! Jo LodsuLy sy} 0} [eIWUASse SMOISSIUI JOURITIOAMs pue ‘UOHeNIwAD [EIIpawiosoe “YIpNe QOO‘OE UeY) s10U1 Jo yoddns puv UOINNIeXe oy] UI USULITY OF]
popueuruios Ajaaisizep 1O9s1A [2U0}O>) ‘NM VC MVAN PUB WOCTYd JOVUI YoneLado jo uoddns ut ‘poued smp Bug C{ jz Awrugey ¢ OTY1 0c Arenues Og
woy bes] ‘pepydeg ye 2010} pouue Suisoddo uv ysurede suoyesodo punosd ul podedus oj1ym “Bul, Areuontpodxg my 3s|7¢ “Une AeUOMIpodxy Ny WLpy
‘uospenbg woddng suoresody Areuorpedxy WiLpp “JopueUIUIOD se JWOWOASTYOR snoLoyLioU Aq J]OSWITY PoysINSUNsIp TWOSSIA “AA ALIA] [2UO]OD yweUspNer]

Se mel

ic INOOSIA ‘A RIVA

| OL -

> (AALSATO AVAT AVO LSala)
S > TVA UV.LS AZNOUA AHL

40 CAVMY FHL ANVdINODOV OL NOILVLID

ie eee LSP neta emai Mig 8 free gt = i o “
 

THE UNITED STATES OF AMERICA

TO ALL WHO SHALL SEE THESE PRESENTS, GREETING:
THIS IS TO CERTIFY THAT THE PRESIDENT OF THE UNITED STATES OF
AMERICA AUTHORIZED BY EXECUTIVE ORDER, 16 JANUARY 1969 HAS
AWARDED

THE MERITORIOUS SERVICE MEDAL

(FIRST OAK nO CLUSTER)

 

LIEUTENANT COLONEL MARK W. VISCONI
—

MERITORIOUS §
16 NOVEMBER 2006 TOU0 JANUARY 2010

ACCOMPLISHMENTS

[———,_-e

Lieutenant Colonel Mark W. Visconi distinguished himself in the performance of outstanding service to the United States

culminating as Deputy Director, A5 Security Cooperation Plans and Requirements, Headquarters United States Air
Forces Central, Shaw Air Force Base, South Carolina. During this period, Lieutenant Colonel Visconi’s efforts as the
Commander’s Political Advisor resulted in critical updates on regional political-military issues, incisive assessments of
potential area flashpoints and a robust senior leader engagement game plan. As A5 Deputy Director, this visionary
warrior, superb diplomat and consummate regional authority developed a comprehensive plan to transform Air Forces
Central’s engagement and exercise programs to focus limited resources toward goals of strengthened military-to-military

relationships, assured regional access, enhanced interoperability and increased support for overseas contingency
operations. His efforts resulted in improved integrated air and missile defense training, successful aerial refueling
qualification for Pakistan Air Force F-16 pilots, a dominant United States Air Force victory in Jordan’s Falcon Air Meet
and the first-ever deployment of the F-22 to the Central Command Area of Responsibility. The singularly distinctive
accomplishments of Lieutenant Colonel Visconi reflect great credit upon himself and the United States Air Force.

GIVEN UNDER MY HAND
30 DECEMBER 2009

Ll eLap

GILMARYM, HOSTAGE III
Lieutenant General, USAF
Commander, USAFCENT

 

Special Order: GA-185 Condition:7 PAS: SPICFD11 RDP: 07DEC2009
AF FORM 2226, AUG 98
 

   

  
     
    

TO ALL WHO SHALL SEE THESE PRESENTS, GREETING:

THIS IS TO CERTIFY THAT THE PRESIDENT OF THE UNITED STATES OF)
AMERICA AUTHORIZED BY EXECUTIVE ORDER, 16 JANUARY 1969 HAS
| AWARDED

THE MERITORIOUS SERVICE MEDAL
_
MAJOR MARK W. VISCONI

 

FOR

MERITORIOUS
14 JUNE 2004 TO(15 NOVEMBER 2006

. ACCOMPLISHMENTS .
Major Mark W. Visconi distinguished himself in the performance of outstanding service to the
United States in various assignments culminating as Assistant Operations Officer, MC-130H
Lead Program Manager and Instructor Pilot, 58th Training Squadron, 58th Operations Group,
58th Special Operations Wing, Kirtland Air Force Base, New Mexico. During this period,
Major Visconi oversaw the 5.6 million-dollar upgrade on the. MC-130H simulator which
corrected over 80 training deficiencies while saving 1.4 million dollars per year in flying hour
costs alone. His exceptional leadership and effective resource management garnered him the Air
Education and Training Command’s Robert “Dutch” Huyser Award for 2005, the 19th Air
Force’s Daedalion Exceptional Pilot Award for 2005 and directly contributed to the
58th Training Squadron earning the Air Education and Training Command’s Vern Or Award for
2004. A dynamic speaker and Middle East expert, Major Visconi was a regular guest speaker at
the United States Air Force Academy and the Air Force Special Operations Command’s
schoolhouse. The singularly distinctive accomplishments of Major Visconi reflect great credit
upon himself and the United States Air Force.

GIVEN UNDER MY HAND .

21 NOVEMBER 2006

v

Dhewangl Teved-

THOMAS J. K, Colonel, USAF

 

 

 

 
 

 

DEPARTMENT OF THE AIR FORCE

THIS IS TO CERTIFY THAT

THE AIR FORCE COMMENDATION MEDAL
(FIRST OAK LEAF CLUSTER)

HAS BEEN AWARDED TO -
CAPTAIN MARK W. VISCONI

——$—_—

 

FOR
MERITORIOUS SERVICE

17 JANUARY 1998

ACCOMPLISHMENTS
Captain Mark W. Visconi distinguished himself by meritorious service as MC-130H Instructor Pilot,
Executive Officer, Flight Commander, and Chief of Plans and Special Missions, 15th Special
Operations Squadron, 16th Special Operations Wing, Hurlburt Field, Florida. During this period,
Captain Visconi ’s skill, professionalism, and ey)
named 16th Special Operations Wing's “Most Outstanding Squadron of the Year” A top instructor
pilot, Captain Visconi consistently displayed cutitualing aviation skills while crooning over 40 joint
and combined missions and exercises involving United States Army, Navy, and international special
forces units. As the commander’s executive officer, he revitalized the unit’s personnel programs for
better tracking of officer and enlisted performance reports and energized the awards and decorations
program effecting the morale of 145 people. Additionally, Captain Visconi provided exemplary
leadership as flight commander for the unit’s 17-man Plans Flight, the largest and busiest of eight
flights in the squadron. As the squadron’s top exercise planner, Captain Visconi was responsible for
guiding the $2.5 million exercise training and preparation schedule that guaranteed nothing less than an
“Excellent” rating during the 2000 Operational Readiness Inspection. The distinctive accomplishments
of Captain Visconi reflect credit upon himself and the United States Air Force.

GIVEN UNDER MY HAND

02 JULY 2002

FRANK J. KISNER
Colonel, USAF
Commander, 16th Special Operations Wing

AF FORM 2234, JUL #9

 
Pee Aa ee og

wets allen atet we ates

SARA ae cat Ne Sk lee wv

aazad
2002 0 T NYP

HY Ure Woy woy scow jrun oy Butmoj[o} sa}U90 suonezedo uospenbs 2
% S661 Sune ZZ Woy ‘AueULATD ‘oseg any WIIsWEY ‘Buy yt

Vv IETy
Old wayss Aroatjeg peusy TPLIM BIOAPY AOET-D se ao1AI95 snouoqear Aq gresuny

INOOSIA ‘A IVW
OL
TVGaW NOLLVONHINNOD FOWOd UIV AHL
4O CUVMV FHL ANVdWODOV OL NOILV.LIO

dtz:e0 ZO 40 “er

Sal ITe

2SOS-8248
JAN-@?-2882 12:38

ga4ee42689 «= &P. 81/21

 

THE UNITED STATES OF AMERICA

TO ALL WHO SHALL SEE THESE PRESENTS, GREETING:
THIS IS TO CERTIFY THAT
THE SECRETARY OF THE AIR FORCE
HAS AWARDED

THE AERIAL ACHIEVEMENT MEDAL

TO
CAPTAIN MARK W. VISCONI

FOR
SUSTAINED MERITORIOUS ACHIEVEMENT
WHILE PARTICIPATING IN AERIAL FLIGHT

Captain Mark W. Visconi distinguished himself by meritorious achievement while participating in sustained aerial
flight as MC-130H Instructor Pllot, [5th Special Operations Squadron, 16th Special Operations Wing, Hurlburt
Field, Florida, from 19 March 2001 to 30 March 2001. Captain Visconi flew numcrous counterdrug sortics, in
support of PLAN COLOMBIA, deep in hostile territory surrounded by factions of the Revolutionary Armed
Forces of Colombia. These missions, flown during the hours of darkness, due to the impending threat from small
arms fire and shoulder-luunched surface to air missiles, enabled the 7th Special Forces Group to train Colombian
counterdrug battalions in the fight against narcotics. Captain Visconi's efforts were critical to the squadron's
mission to infiltrate over 2 million pounds of equipment and special forces personnel into unimproved Jungle
landing zones. Finally, his support of the United States’ $1.3 billlon Initiative to promote peace, fight illicit drug
trade, and protect human rights in Colombia was personally lauded by the United States Ambassador to Colombia,
and the Commanders-in-Chief of United States Southern Command and United States Special Operations
Command. The professional ability and outstonding oerlal accomplishments of Captain Visconi reflect great
credit upon himself and the United States Air Force.

GIVEN UNDER MY HAND
21 SEPTEMBER 2001

Ke Zipang KL wt
AYMOND L. KILLGORE

Colonel, USAF
Vice Commander, |6th Special Operations Wing

JAN 1 0 2002
DPPB TOTAL P.@1

AP POKM 2275, NOW 98
“2010,J IV Sajeig poruy)

om pue jjosuy uodn Wpors yeord yOYJoI PWOOSIA JURUDINII] JO syuowTYyst|dwo0e [else Surpuyjsyno pue Ajijige yeuorssayold oy],
JOPLIA [CUISIEU Ul USO ‘SUOT}IPUOD [ed1}9"} UTEJIOOUN UT YOAVACNA LNIOSL Uonessdo jo 3010,j uoneoUs|dwy ay Sunsoddns
tine [eva jo Axoatpop Ayoum pue asisoid omy poajueren3 JUSUTYSI[AUIOION UOISSIUI 0} UONOASP JsevJpeo}s sq WIA pajdnos
aSpojMouy S,1UOIsIA JULUSINE!] ‘UONIppe UI “suONIPUOD s[NSOY pue snoprezey AjouIANXe JapuN ASIWOUd ACIAOUd voneiedo
Sunioddns suoisstu Ajddnsoi ueieyueuny pue yryse jeoyor) jueodum jo ssacons oy) ul ajo1 Ady e podejd srs
Jeuondsoxe s,MWoosiA juRUsINATY ‘poised simp BuLing “9661 AreNIge-] [1 0} C66T 10Q0I90 CT Woy ‘AuBULIOD ‘aseg INy Ula}sweYy
‘UI YITY 9g ‘dnoin suoneledQ 9g ‘UOIpenbgs YY WIZE ‘JO[lq Waiskg ArATTEq [eUoy JomEey, IOAPY AOEI-D
SB JYSIY [else poureysns ur BuNedionsed apy JUSUOAIYOR SNOLOowW Aq JJosuUNIY PoYysInSuNsip 1uOdsIA “AA YB WeUsNar’y SIL]

INOOSIA ‘MAM SUVW
OL

IVGAW UIV AHL
dO CUYVMV AHL ANVdWODOV OL NOLILVLID
"O010,J ITY $978IG Po}lUy) oy} pue JjosuuTYy Uodn j1IpPexd yeoIS JOOTJOI TUOOST A, UTE}deD Jo syuouYysT{dur0soR
Jeuse Sumpuejsmo pue Ajyiqe yeuorssayoid oy], “BUIAOSOZIOP]-elUSOg JO PUR] W0}-IeM OY} OJUT sooMOsol [eOQLIO IYO pue
yuowidmbs ‘sdooyn Sunpiye Ayuotoyyzo Aq sool0,j uonezTIqels UoezURSIO Ajeory, oNUeTTY YON 94} JO ssooons oy] osu 0} Jloddns
Zur03u0 popraoid moosta ureides ‘GUVND INIOL uoneiedo Suumq “eiAeyso$nz IoUU0y oy} UI pouOTE}s 9010, uoyeyuoMe| diy
Jeuoneunjnu oy) 0} jouuosiod pue sorddns jeyussso-uorssma Sutiodsuen Aq Ipsp Suuoaemun pue diysueuuie
Arejdanexo payensuowsp Toss, ureded “YOAVACNA LNIOL vouviody Suunq*z661 Atng Z 0) 9661 Atenugeg £1 Woy ‘AueunIe5
‘oseg Irv wloyswuey “Sul YT yI9g ‘dnor) suoyeredy TI9g “uorpenbg YT § ApaTed [euoy Joyjee osIaApy
AOEI-D B Se IYSIY [eLloe pourejsns ul Suyedrorzed opm JUoUOASTYOR snoLO}LOUN Aq FjosuaTY poysmnsuystp MoostA “A Weyl ureydec

    

INODSIA ‘“M STHVW

as,

OL

(WALSNTO IVATAVO LSM)
WoO TVG UV AHL

4O CaVMYV FHL ANVdNOOOV OL NOILVIIO
 

THE UNITED STATES OF AMERICA

TO ALL WHO SHALL SEE THESE PRESENTS, GREETING:
THIS IS TO CERTIFY THAT
THE PRESIDENT OF THE UNITED STATES OF AMERICA
AUTHORIZED BY EXECUTIVE ORDER, MAY 11, 1942
HAS AWARDED

THE AIR MEDAL

(SECOND OAK LEAF CLUSTER) |

TO I

MAJOR MARK W. VISCONI —_
et

FOR
MERITORIOUS ACHIEVEMENT
WHILE PARTICIPATING IN AERIAL FLIGHT

Major Mark W. Visconi distinguished himself by meritorious achievement while participating in sustained aerial
flight as an Advisory Support Team Special Operations Forces Fixed Wing Instructor Pilot, 3rd Squadron and 70th
Squadron, Iragi Air Force, Coalition Militar tan Training Team, Multi National Security Transition
Command Iraq, from 11 March 2005 t¢ ._ During this period, Major Visconi deftly commanded
multiple light fixed wing aircraft, including the AeTocomp Comp Air 7SL and the Seabird Seeker SB7L-360A, on
hazardous day and night low level surveillance, reconnaissance, and counter insurgency missions for the Iraqi
Air Force in support of Operation IRAQI FREEDOM. Tasked with the monumental challenge of establishing,
training, and developing a new flying squadron in the Iraqi Air Force, he provided all aspects of basic, advanced,
and tactical flight instruction to Iraqi aviators, while simultaneously conducting crucial infrastructure surveillance
and tactical reconnaissance missions in a high threat environment. Major Visconi skillfully piloted and selflessly
employed these light unarmed aircraft with no defensive systems capabilties to secure the extensive Iraqi
petroleum infrastructure from insurgent attacks and safeguard vital national resources. The professional ability
and outstanding aerial accomplishments of Major Visconi reflect great credit upon himself and the United States
Air Force.

 
  
  

GIVEN UNDER MY HAND gos,

3 AUGUST 2006 f°
Ge

 

Cray X Hiv
4 NORTH

Lieutenant General, USAF
Commander, USCENTAF

AF FORM 2232, 20020401
 

THE UNITED STATES OF AMERICA

TO ALL WHO SHALL SEE THESE PRESENTS, GREETING:
THIS IS TO CERTIFY THAT
THE PRESIDENT OF THE UNITED STATES OF AMERICA
AUTHORIZED BY EXECUTIVE ORDER, MAY 11, 1942
HAS AWARDED

THE AIR MEDAL

(THIRD OAK LEAF CLUSTER)

TO |
MAJOR MARK W. VISCONI
een

FOR
MERITORIOUS ACHIEVEMENT
WHILE PARTICIPATING IN AERIAL FLIGHT

Major Mark W. Visconi distinguished himself by meritorious achievement while participating in sustained aerial
flight as an Advisory Support Team Special lap ee Forces Fixed Wing Instructor Pilot, 3rd Squadron and 70th
Squadron, Iraqi Air Force, Coalition tg tarice ae Team, Multi National Security Transition
Command Iraq, from 29 March 2005 t412 April 2005. During this period, Major Visconi deftly commanded
multiple light fixed wing aircraft, including the / crocomp Coan Air 7SL and the Seabird Seeker SB7L-360A, on
hazardous day and night low level surveillance, reconnaissance, and counter insurgency missions for the Iraqi
Air Force in support of Operation IRAQI FREEDOM. Tasked with the monumental challenge of establishing,
training, and developing a new flying squadron in the Iraqi Air Force, he provided all aspects of basic, advanced,
and tactical flight instruction to Iraqi aviators, while simultaneously conducting crucial infrastructure surveillance
and tactical reconnaissance missions in a high threat environment. Major Visconi skillfully piloted and selflessly
employed these light unarmed aircraft with no defensive systems capabilities to secure the extensive Iraqi
petroleum infrastructure from insurgent attacks and safeguard vital national resources. The professional ability and
outstanding aerial accomplishments of Major Visconi reflect great credit upon himself and the United States
Air Force.

 

     

GIVEN UNDER MY HAND ae,

3 AUGUST 2006 foe.

 

Sug X Ho

G . NORTH
Lieutenant General, USAF
Commander, USCENTAF

AF FORM 2232, 20020401
 

THE UNITED STATES OF AMERICA

TO ALL WHO SHALL SEE THESE PRESENTS, GREETING:
THIS IS TO CERTIFY THAT
THE PRESIDENT OF THE UNITED STATES OF AMERICA
AUTHORIZED BY EXECUTIVE ORDER, MAY 11, 1942
HAS AWARDED

THE AIR MEDAL

(FOURTH OAK LEAF CLUSTER)

- TO |
MAJOR MARK W, VISCONI __

FOR
MERITORIOUS ACHIEVEMENT
WHILE PARTICIPATING IN AERIAL FLIGHT

Major Mark W. Visconi distinguished himself by meritorious achievement while participating in sustained
i tl pall ll sree gr etre hp tend rR ctl lg be Aer
Squadron and 70th Squadron, Iraqi Air Force, Coa Vidater tance Training Team, Multi National

Security Transition Command Iraq, from 12 April 2005 ring this period, Major Visconi
deftly commanded multiple light fixed wing aircraft, including te? p Comp Air 7SL and the Seabird
Seeker SB7L-360A, on hazardous day and night low level surveillance, reconnaissance, and counter
insurgency missions for the Iraqi Air Force in support of Operation IRAQ] FREEDOM. Tasked with the
monumental challenge of establishing, training, and developing a new flying squadron in the Iraqi Air Force,
he provided all aspects of basic, advanced, and tactical flight instruction to Iraqi aviators, while
simultaneously conducting crucial infrastructure surveillance and tactical reconnaissance missions in a high
threat environment, The professional ability and outstanding aerial accomplishments of Major Visconi
reflect great credit upon himself and the United States Air Force.

 
   

GIVEN UNDER MY HAND

3 AUGUST 2006 ( . ro
Ctiy 1 0B Ae
a, L. NORTH a

Lieutenant General, USAF
Commander, USCENTAF

 

AF FORM 2232, 20020401
 

THE UNITED STATES OF AMERICA

TO ALL WHO SHALL SEE THESE PRESENTS, GREETING:
THIS IS TO CERTIFY THAT
THE PRESIDENT OF THE UNITED STATES OF AMERICA
AUTHORIZED BY EXECUTIVE ORDER, MAY 11, 1942
HAS AWARDED

THE AIR MEDAL

(FIFTH OAK LEAF CLUSTER)

TO
MAJOR MARK W. VISCONI
—_—_——

FOR
MERITORIOUS ACHIEVEMENT
WHILE PARTICIPATING IN AERIAL FLIGHT

Major Mark W. Visconi distinguished himself by meritorious achievement while participating in sustained aerial
flight as an Advisory Support Team Special Openacions Forces Fixed Wing Instructor Pilot, 3rd Squadron and 70th
Squadron, Iraqi Air Force, Coalition Miltary Assistance Training Team, Multi National Security Transition
Command Iraq, from 29 April 2005 t¢ ng this period, Major Visconi deftly commanded
multiple light fixed wing aircraft, including-th pcOimp Comp Air 7SL and the Seabird Seeker SB7L-360A, on
hazardous day and night low level surveillance, reconnaissance, and counter insurgency missions for the Iragi
Ai Force in support of Operation IRAQI FREEDOM. Tasked with the monumental challenge of establishing,
training, and developing a new flying squadron in the Iraqi Air Force, he provided all aspects of basic, advanced,
and tactical flight instruction to Iraqi aviators, while simultaneously conducting crucial infrastructure surveillance
and tactical reconnaissance missions in a high threat environment. Major Visconi skillfully piloted and selflessly
employed these light unarmed aircraft with no defensive systems capabilities to secure the extensive Iraqi
petroleum infrastructure from insurgent attacks and safeguard vital national resources. The professional ability
and outstanding aerial accomplishments of Major Visconi reflect great credit upon himself and the United States
Ai Force.

   
 

 

GIVEN UNDER MY HAND oo
3 AUGUST 2006 ff oR,
ee an
GARY L. NORTH ee

Lieutenant General, USAF
Commander, USCENTAF

AF FORM 2232, 20020401
 

THE UNITED STATES OF AMERICA

TO ALL WHO SHALL SEE THESE PRESENTS, GREETING:
THIS IS TO CERTIFY THAT
THE PRESIDENT OF THE UNITED STATES OF AMERICA
AUTHORIZED BY EXECUTIVE ORDER, MAY 11, 1942
HAS AWARDED

THE AIR MEDAL

(SIXTH OAK LEAF CLUSTER)

TO
MAJOR MARK W. VISCONI
———

FOR
MERITORIOUS ACHIEVEMENT
WHILE PARTICIPATING IN AERIAL FLIGHT

Major Mark W. Visconi distinguished himself by meritorious achievement while participating in sustained aerial
flight as an Advisory Support Team Special seer Forces Fixed Wing Instructor Pilot, 3rd Squadron and 70th
Squadron, Iraqi Air Force, Coalition tan ee Team, Multi National Security Transition
Command Iraq, from 22 May 2005 621 August 2005.) Puring this period, Major Visconi deftly commanded
multiple light fixed wing aircraft, includingthe Aerocomp > Comp Air 7SL and the Seabird Seeker SB7L-360A, on
hazardous day and night low level surveillance, reconnaissance, and counter insurgency missions for the Iraqi
Air Force in support of Operation IRAQI FREEDOM. Tasked with the monumental challenge of establishing,
training, and developing a new flying squadron in the Iraqi Air Force, he provided all aspects of basic, advanced,
and tactical flight instruction to Iraqi aviators, while simultaneously conducting crucial infrastructure surveillance
and tactical reconnaissance missions in a high threat environment. Major Visconi skillfully piloted and selflessly
employed these light unarmed aircraft with no defensive systems capabilities to secure the extensive Iraqi
petroleum infrastructure from insurgent attacks and safeguard vital national resources. The professional ability
and outstanding aerial accomplishments of Major Visconi reflect great credit upon himself and the United States
Air Force.

  

   

 

GIVEN UNDER MY HAND aitee
3 AUGUST 2006 ota
Tie RS OE
GARY L. NORTH semen
Lieutenant General, USAF

Commander, USCENTAF

AF FORM 2232, 20020401
